Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fuel injector with an outer wall surface of the inner wall at upstream and downstream sides of the plurality of projections having a same diameter in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 describes a fuel injector for a gas turbine, the fuel injector comprising an inner wall having a downstream tapered portion, an outer surface with a plurality of projections, and an outer wall surface at upstream and downstream sides of the plurality of projections having the same diameter. The only mention in the specification of a nozzle with projections on an inner wall are with regards to fig 5a and 5b, where they are placed on "regions of adverse pressure gradient" where the nozzle tapers inward, as such, there is no disclosure wherein the outer wall surface of the inner wall at upstream and downstream sides of the plurality of projections have a same diameter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10, 11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pilates (US-Pub 2005/0097889) in view of Althaus (5593302), Sirovich (5797414), and Lo (9109466).
Regarding claims 1-4, Pilates discloses a conduit for transport of a fluid, the conduit comprising: a wall (fig 2, 70, 68) extending around and along an axis extending parallel to a 5direction of bulk fluid flow, the wall having an inner surface defining an interior of a channel through which fluid (air flows through the nozzle) flows; and a plurality of projections (84, fig 2) extending from the inner surface of the wall, wherein the plurality of projections extend around the axis (fig 2a, can see how they are designed to extend around), in a plane perpendicular to the axis; and  10wherein the projections have a height perpendicular to the axis into the channel, and the height is arranged such that the projections modify the flow of fluid at a boundary layer (the projections extend from the wall and thus would modify the flow at the wall boundary layer) of the fluid adjacent the wall, wherein the conduit is arranged to carry a first fluid (the air); wherein the conduit includes an opening for introducing a second fluid into the channel (76, fig 2), such that 15the first and second fluid are mixed downstream of the opening, an inner wall surface of the wall at upstream and downstream sides of the plurality of projections have a same diameter (fig 2, areas immediately upstream and downstream of the protrusions are the same diameter), wherein the channel has a first dimension (between walls 80 and 32, fig 2) defined in a direction perpendicular to the axis.
Pilates does not disclose wherein the plurality of projections are provided upstream of the opening, in a direction of fluid flow, wherein in a cross section taken across a diameter of a base of each th and 1/8th of the first dimension but more than 1/100th of the first dimension.
 Althaus teaches a nozzle comprising a plurality of projections for creating turbulence, showing multiple embodiments where a fuel injection point can be located either upstream or downstream of the protrusions (120, fig 6 compared to 120, figure 8 showing that the fuel can be injected both before and after the projections 110), which can be considered obvious variants upon each other (col 5, lines 61-65). Thus, combining this teaching with the projections of Pilates would lead one of ordinary skill in the art to understand that the projections could be placed upstream of the fuel injection site instead of downstream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the projections and fuel injection orifices disclosed by Pilates by having the projections disposed upstream of the fuel injection orifices based on the teachings of Althaus. One of ordinary skill in the art would recognize these as being obvious variants upon each other.
Sirovich teaches a plurality of triangular projections for modifying boundary layer flow in a conduit wherein an axial length and a circumferential length of each projection of the plurality of projections are the same (col 6, lines 54-51, the direction of the peaks off the streamwise is listed as being between 15-30 degrees, with a protrusion that extends equally in both directions as taught by Pilatis, Althaus, and Sirovich, in order for the protrusion to have an equal axial and circumferential length, the angle off the streamwise direction would have to be 26.565 degrees, which is within the optimal range given by Sirovich), wherein the height of the projections is 1/57th of the height of the th and 1/8th the height of the conduit, but more than 1/100th the height.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the height and axial and circumferential length of each of the projections of Pilates by having the projections have the same axial and circumferential lengths as well as a height less than 1/8th the height of the conduit but more than 1/100th the height of the conduit. Doing so would allow for the waves propagating off the turbulators to have the dominant energy content to maximize mixing, as suggested by Sirovich (col 6, lines 62-67).
Lo teaches a conduit for transporting combustion fluids using a sinusoidal shaped (fig 4) series of protrusions as being an alternate embodiment to using triangular protrusions (fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the projections disclosed by Pilates by having the projections have a sinusoidal shape based on the teachings of Lo. One of ordinary skill in the art would recognize these as being obvious variants upon each other.

Regarding claim 7, Pilates discloses wherein the plurality of projections are provided in a region of an adverse pressure gradient in the fluid flow (the area of the conduit is increasing where they are located, therefore there would be an adverse pressure gradient).

Regarding claim 10, Pilates discloses wherein the projections are arranged symmetrically around the axis (fig 2a, the projections are designed to go the whole way around the axis and thus would be arranged symmetrically about the axis).



Regarding claim 13, Pilatis discloses wherein the projections comprise protuberances (protuberances are defined as “things that protrude form something else”, thus the projections meet this limitation by extending outward from the wall).

Regarding claim 15, Pilates does not disclose a further plurality of projections, extending around the axis at second plane, perpendicular to the axis, wherein the further plurality of projections have a height into the channel, the height of the further plurality of projections is arranged such that the further plurality of projections modify the flow of fluid at a boundary layer 10adjacent the wall.
Sirovich teaches using an array comprising of multiple pluralities of projections rather than a single row (fig 17a and 17b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections disclosed by Pilates by having multiple rows of protrusions based on the teachings of Sirovich. One of ordinary skill in the art would recognize these as obvious variants of each other.

Regarding claim 16, Pilatis discloses wherein the conduit is arranged to transport a mixture of aviation fuel and compressed air (Pilatis is a fuel nozzle that delivers compressed air and fuel to a combustor), in a gas turbine engine (110, fig 1).


Pilates as modified by Althaus and Lo discloses 20wherein one or more of the passages comprises a conduit as claimed in claim 1 (see rejection of claim 1 above).

Regarding claim 18, Pilates discloses wherein the nozzle comprises a prefilming surface (80, fig 2) for atomizing fuel in air; and wherein the plurality of projections are 25provided upstream of the prefilming surface (when combined with Althaus, the projections would be upstream of the fuel injection point, which is upstream of the prefilming surface), in a direction of fluid flow through the channel.

Regarding claim 19, Pilates discloses a fuel injector (60, fig 2) for a gas turbine engine, the fuel injector comprising24 a wall (70, fig 2) extending around and along an axis (62, fig 2), the wall having an inner surface defining a passage (area inside 70) through which air flows, the wall including an opening (76, fig 2) for introducing fuel into the passage, the wall having a prefilming surface (80, fig 2) for atomizing fuel in air downstream of the opening; wherein the wall having a 5plurality of projections (84, fig 2), an inner wall surface of the wall at upstream and downstream sides of the plurality of projections having a same diameter (80, fig 2, the wall is a flat surface with a continuous diameter).
Pilates does not disclose wherein the plurality of projections are provided upstream of the prefilming surface, in a direction of fluid flow, wherein in a cross section taken across a diameter of a base of each of the plurality of projections and through a tip of each of the plurality of projections, a 
Althaus teaches a nozzle comprising a plurality of projections for creating turbulence, showing multiple embodiments where a fuel injection point can be located either upstream or downstream of the protrusions (120, fig 6 compared to 120, figure 8 showing that the fuel can be injected both before and after the projections 110), which can be considered obvious variants upon each other (col 5, lines 61-65), thus combining this teaching with the projections of Pilates would lead one of ordinary skill in the art to understand that the projections could be placed upstream of the fuel injection site instead of downstream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the projections and fuel injection orifices disclosed by Pilates by having the projections disposed upstream of the fuel injection orifices based on the teachings of Althaus. One of ordinary skill in the art would recognize these as being obvious variants upon each other.
Sirovich teaches a plurality of triangular projections for modifying boundary layer flow in a conduit wherein an axial length and a circumferential length of each projection of the plurality of projections are the same (col 6, lines 54-51, the direction of the peaks off the streamwise is listed as being between 15-30 degrees, with a protrusion that extends equally in both directions as taught by Pilatis, Althaus, and Sirovich, in order for the protrusion to have an equal axial and circumferential length, the angle off the streamwise direction would have to be 26.565 degrees, which is within the optimal range given by Sirovich).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the axial and circumferential length of each of the projections of Pilates by having the projections have the same axial and circumferential lengths. Doing so would allow 
Lo teaches a conduit for transporting combustion fluids using a sinusoidal shaped (fig 4) series of protrusions as being an alternate embodiment to using triangular protrusions (fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the projections disclosed by Pilates by having the projections have a sinusoidal shape based on the teachings of Lo. One of ordinary skill in the art would recognize these as being obvious variants upon each other.

Claims 5, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pilates in view of Althaus, Sirovich, and Lo as applied to claim 1 above, further in view of Turrini (US-Pub 2017/0184309).
Regarding claim 5, Pilates as modified by Althaus, Sirovich, and Lo does not disclose wherein the height is at least 1/50th of the first dimension.
Turrini teaches a fuel nozzle comprising flow modifying projections wherein the height is at least 1/50th of the first dimension (par 0030, the thickness is ranging between 1/5th-1/20th of the total height of the duct which falls into this range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusions disclosed Pilates as modified by Althaus, Sirovich, and Lo by having the protrusions being at least a fiftieth of the total height of the first dimension based on the teachings of Turrini. One of ordinary skill in the art would be motivated to modify the size of the protrusions to optimize the amount of fluid caught on the protrusion to improve the mixing of the air and fuel before entering the combustion chamber (par. 0045), as suggested by Turrini.

Regarding claims 8 and 14, Pilates as modified by Althaus, Sirovich, and Lo discloses wherein the channel is symmetrical about the axis (80, fig 2).
Pilates as modified by Althaus, Sirovich, and Lo does not disclose discloses wherein the projections form a continuous ring around the wall, or wherein the projections comprise a weir, fence, or step.
 Turrini teaches a fuel nozzle comprising flow modifying projections wherein the projections form a continuous ring around the wall (41, fig 5), a continuous ring would meet the definition of comprising a weir (a weir is a low dam or barrier, the ridges of Turrini meet this definition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the projections disclosed by Pilates as modified by Althaus, Sirovich, and Lo by having them form a continuous ring around the wall based on the teachings of Turrini. Doing so would create a more homogeneous air/fuel mixture (par. 0009), as suggested by Turrini.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilates as modified by Althaus, Sirovich, and Lo as applied to claims 1 and 19 above respectively and further in view of Markowski.
Regarding claim 12, Pilates as modified by Althaus, Sirovich, and Lo does not disclose a second plurality of projections, formed on the second wall, wherein the second plurality of projections extend around the axis, in a plane perpendicular to the axis; and wherein the second plurality of projections have a second height into the channel, and the second height is arranged such that the second plurality of projections modify the flow of the fluid at a boundary layer adjacent the wall.
Markowski teaches a fuel injector wherein the outer surface of the inner wall (52, fig 2) has a plurality of projections that, when combined with Pilates, would extend in a plane perpendicular to the axis, and have a second height arranged such as to modify the flow of the fluid at a boundary layer adjacent the wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection nozzle disclosed by Pilates as modified by Althaus, Sirovich, and Lo by having the projections both on the inside and outside based on the teachings of Markowski. Doing so would create staggered vortices within the air passage (col 3, lines 3-9), as suggested by Markowski.



    PNG
    media_image1.png
    430
    509
    media_image1.png
    Greyscale

Regarding claim 20, Pilates as modified by Althaus, Sirovich, and Lo further discloses wherein the fuel injector comprising an air passage, the air passage being defined between an inner wall (30, fig 2) extending around and along an axis and an outer wall (70, fig 2) extending around and along the 10axis, the cross sectional area of the air passage increasing, the inner wall of the air passage having a downstream tapered portion, the inner wall having an outer surface.
Pilates as modified by Althaus, Sirovich, and Lo does not disclose the outer surface of the inner wall having a plurality of projections.
Markowski teaches a fuel injector wherein the outer surface of the inner wall (52, fig 2) has a plurality of projections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel injection nozzle disclosed by Pilates as modified by Althaus, Sirovich, and Lo by having the projections both on the inside and outside based on the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Horner (5274995), Lo, and Sirovich.
Regarding claim 21, Horner teaches fuel injector (26, fig 1) for a gas turbine engine, the fuel injector comprising an air passage (50, fig 4), the air passage being defined between an inner wall (40, fig 4) extending around and along an axis (centerline shown in fig 2) and an outer wall (48, fig 4) extending around and along the axis, the cross sectional area of the air passage increasing (cross sectional area of passage 50 increases from where the air enters to where it exits at area A, fig 4), the inner wall of the air passage having a downstream tapered portion (tapered portion 40b, the limitation does not require the tapered portion to be on the side of the air passage), wherein: the inner wall has an outer surface (40d, fig 4), the outer surface of the inner wall has a projection (54, fig 4), an outer wall surface (40d, fig 4) of the inner wall at upstream and downstream sides of projection have a same diameter (fig 4, the wall section has a constant diameter for the stretch with the projection).
Lo teaches a conduit used to transport combustion fluid using a sinusoidal shaped (fig 4) series of protrusions as being an alternate embodiment to using a step (fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the step flange projection of Horner by having the flange have a sinusoidal shape. Doing so would reduce the distance needed for the flow to reattach to the surface (col 4, lines 8-10), as taught by Lo.
Sirovich teaches a plurality of projections for modifying boundary layer flow in a conduit wherein an axial length and a circumferential length of each projection of the plurality of projections are the same (col 6, lines 54-51, the direction of the peaks off the streamwise is listed as being between 15-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the axial and circumferential length of each of the projections of Howell as modified by Lo by having the projections have the same axial and circumferential lengths. Doing so would allow for the waves propagating off the turbulators to have the dominant energy content to maximize mixing, as suggested by Sirovich (col 6, lines 62-67).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable under Leach (7498009) in view of Lo and Sirovich.
Regarding claim 1, Leach discloses a conduit for transport of a fluid (see figure below), the conduit comprising: a wall (see figure) extending around and along an axis extending parallel to a 5direction of bulk fluid flow, the wall having an inner surface (see figure) defining an interior of a channel (see figure) inner surface through which fluid flows; and a plurality of projections (see figure) extending from the inner surface of the wall, wherein the plurality of projections extend around the axis, in a plane perpendicular to the axis; and  10wherein the projections have a height perpendicular to the axis into the channel, and the height is arranged such that the projections modify the flow of fluid at a boundary layer (the projections extend from the wall and thus would modify the flow at the wall boundary layer) of the fluid adjacent the wall, wherein the conduit is arranged to carry a first fluid; wherein the conduit includes an opening for introducing a second fluid into the channel, such that 15the first and second fluid are mixed downstream of the opening; and wherein the plurality of projections are provided upstream of the opening, in a direction of fluid flow (arrow 1, fig 3a), an inner wall surface of the wall at upstream 

    PNG
    media_image2.png
    667
    785
    media_image2.png
    Greyscale

Leach does not disclose wherein in a cross section taken across a diameter of a base of each of the plurality of projections and through a tip of each of the plurality of projections, a smoothly curved surface formed by the plurality of projections that extends continuously around the axis has a sinusoidal shape, and an axial length and a circumferential length of each projection of the plurality of the projections are the same.
Sirovich teaches a plurality of triangular projections for modifying boundary layer flow in a conduit wherein an axial length and a circumferential length of each projection of the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the axial and circumferential length of each of the projections of Leach by having the projections have the same axial and circumferential lengths. Doing so would allow for the waves propagating off the turbulators to have the dominant energy content to maximize mixing, as suggested by Sirovich (col 6, lines 62-67).
Lo teaches a conduit used to transport combustion fluid using a sinusoidal shaped (fig 4) series of protrusions as being an alternate embodiment to using triangular protrusions (fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified shape of the projections disclosed by Leach by having the projections have a sinusoidal shape based on the teachings of Lo. One of ordinary skill in the art would recognize these as being obvious variants upon each other.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leach in view of Lo and Sirovich as applied to claim 1, further in view of Forwerck (9255507).
Regarding claim 9, Leach as modified by Lo and Sirovich discloses the conduit of claim 1. 
Leach as modified by Lo and Sirovich does not disclose wherein the wall includes two or more planar regions, with a vertex formed where the planar regions meet; and wherein the projections are arranged on the planar regions, away from the vertices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exhaust gas conduit disclosed by Leach as modified by Lo and Sirovich by having the conduit have two or more planar regions, with a vertex formed where the planar regions meet based on the teachings of Forwerck. One of ordinary skill in the art at the effective filing date of the claimed invention would have found it obvious to have changed the shape of the conduit to the shape that would blend size constraints and ease of construction requirements, thus it would be a routine consideration for one of ordinary skill in the art to have the shape have two or more planar regions and a vertex.

Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive. Applicant argues that since Lo's projections are formed at a step, therefore a step would have to be included upon modification with Lo, and therefore the rejection would not teach having a "constant diameter" as claimed. This argument is not persuasive because Lo is not being used to teach the projections, Lo is merely being used to teach that sinusoidal projections can be used instead of triangular projections to achieve the same function to replace the triangular projections of Pilates with a sinusoid, therefore the step is not related to the modification being made.
Applicant’s arguments that none of the applied references teach the newly claimed limitations that an axial length and a circumferential length of each projection of the plurality of projections are the same, see remarks, filed 6/15/2021, with respect to the rejection(s) of claim(s) 1, 19, and 21 under USC  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pilates, Althaus, Lo, and Sirovich and Leach, Lo, and Sirovich.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.